Citation Nr: 1534301	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a blood disorder, claimed as irregular platelets, diagnosed as essential thrombocytosis, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran later testified before the undersigned at a January 2011 Video Conference hearing.  The hearing transcript is of record.  

This case was previously before the Board in September 2013.  At that time, the Board denied the issue of entitlement to service connection for a blood disorder, claimed as irregular platelets, diagnosed as essential thrombocytosis, including as due to an undiagnosed illness, currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the Board's decision with respect to the issue currently on appeal and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In March 2011, the Board remanded the claim for service connection for ET for, inter alia, a VA medical examination as to "etiology and onset" of ET.  The remand order mandated that an examiner state whether it was "at least as likely as not that [ET] had its onset during the Veteran's active service or has been chronic and continuous since the Veteran's active service."  The Board required that, in answering the question, the examiner "comment on the Veteran's lay statements, reports of laboratory examinations of his blood in service, . . . the February 2001
clinical record which notes that platelet examinations over the last year were elevated, and a February 2010 medical statement from M. L., MD."  The remand order additionally noted that 2003 outpatient records reflected that the veteran's ET was asymptomatic, suggesting "that the disorder could have been present prior to detection."

Following an April 2011 VA ischemic disorders examination, the examiner opined that the Veteran's asymptomatic ET was not caused by any diagnosed condition during his active duty.  She explained that 1996 and 1997 medical examinations did not contain platelet counts, and that the February 2001 treatment note states that platelet counts had increased threefold in the past year, meaning that the Veteran's platelet count in 2000 was approximately 200,000, a normal value.  She noted a February 2010 statement from the Veteran s treating internal medicine physician, which indicates that medication was continuously required to control the Veteran s blood pressure, but dismissed it as speculative.  She further stated that it was conceivable that the Veteran had ET all his life since it is asymptomatic in 76% to 84% of the population until the complication manifests.  However, she stated, "we cannot make any diagnosis of a disease in a vacuum," noting that the earliest documentation of ET was in 2001.  See April 2011 VA examination report.

In the Memorandum Decision noted above, the Court found that the Board failed to ensure substantial compliance with the March 2011 remand order.  In this regard, although the remand order required the VA medical examiner to opine as to whether ET "had its onset during the Veteran's active service or has been chronic and continuous since the Veteran's active service," the examiner provided an opinion only as to whether ET was "caused by any diagnosed condition" during active service.  The Court, in its Memorandum Decision noted above, finds that this response by the April 2011 examiner leaves largely unanswered whether ET was incurred or aggravated during service or incident to an in-service disease, injury, or event.  The Board errs when it fails to ensure substantial compliance with a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.

The Board also denied service connection for ET under 38 C.F.R. § 3.317, based on a finding that ET has been diagnosed and because ET is a not a disability for which presumptive service connection is available under the revised 38 C.F.R. § 3.317.  

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).
The Court also noted in the Memorandum Decision that ET entails multiple symptoms, and the National Institutes of Health state that "[w]hat causes [faulty stem cells in the bone marrow to make too many platelets] usually isn't known."  "What Causes Thrombocythemia and Thrombocytosis?"  National Institutes of Health, http://www.nhlbi.nih.gov/health-topics/thrm/causes (last visited Dec. 19, 2014).  Thus, on remand the examiner should also address whether ET would qualify as a "medically unexplained chronic multisymptom illness" under § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide identifying information regarding any recent treatment he has received for his ET and related symptoms.  With any assistance needed from the Veteran, obtain records from any identified treatment providers.  Negative replies should be requested.

2.  After the above development has been conducted, forward the claims folder, including a copy of this remand, to the examiner who conducted the April 2011 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater
Probability) that essential thrombocytosis (ET) had its onset during the Veteran s active service or has been chronic and continuous since the Veteran s active service.

In answering this question, the examiner must comment on the Veteran s lay statements, reports of laboratory examinations of his blood in service, to include the report of a 1996 examination of the blood, and the portion of an April 1997 examination of the blood noted on the April 1997 separation examination, the February 2001 clinical record which notes that platelet examinations over the last year were elevated, and a February 2010 medical statement from ML, MD.

The examiner should also provide an opinion as to whether the Veteran's ET is a manifestation of a medically unexplained chronic multisymptom illness associated with his Gulf War service under 38 C.F.R. § 3.317.  In this regard, the examiner must determine whether the Veteran's ET meets the criteria of a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities, that has been present for 6 months or more, or on an intermittent basis, with episodes of improvement and worsening over a 6-month period. 

If the prior examiner is not available or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner for the requested medical opinions noted above.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

The rationale for all opinions expressed should be stated.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation is required (e g, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The examiner should identify testing or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

